o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-130562-10 number release date uil the honorable amy klobuchar united_states senator washington avenue south suite minneapolis mn attention --------------------- dear senator klobuchar i am responding to your inquiry dated date forwarding your constituent’s questions about tax changes for your constituent asked about the increase in the child_tax_credit from dollar_figure to dollar_figure and the reductions of the marriage_penalty that congress enacted in the economic_growth_and_tax_relief_reconciliation_act_of_2001 these provisions will expire this year unless congress extends the provisions to date congress has not extended the provisions see sec_24 of the internal_revenue_code the code for provisions relating to the child_tax_credit your constituent also asked whether employee health insurance benefits will become taxable next year the tax law provides an exclusion from income for certain amounts received by an employee through accident_or_health_insurance for personal injuries or sickness sec_105 of the code the tax law also provides an exclusion for employer-provided coverage under an accident_or_health_plan sec_106 of the code starting in employers will be required to report the value of the health_insurance_coverage they provide employees on each employee’s annual form_w-2 wage and tax statement sec_6051 of the code this reporting is for informational purposes only to show employees the value of the health care benefits so they can be more informed consumers the amount reported does not affect tax_liability conex-130562-10 as the value of the employer’s contribution to health coverage continues to be excludible from an employee’s income and is not taxable i hope this information is helpful if you have any questions please contact ----------------------or me at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
